Citation Nr: 1746804	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  07-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome (CTS), to include as secondary to service-connected ulnar nerve pathology of the right elbow.

2.  Entitlement to service connection for rhabdomyolysis, to include as secondary to service-connected ulnar nerve pathology of the right elbow.

3.  Entitlement to service connection for adjustment disorder with depression, to include as secondary to service-connected ulnar nerve pathology of the right elbow.  

4.  Entitlement to a temporary total rating for convalescence following treatment of a service-connected disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had multiple periods of training, including active duty for training (ACDUTRA) from November 1969 to March 1970 and from April 1973 to May 1973. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from October 2006 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2013, in deciding a claim for an increased rating for ulnar nerve pathology of the right elbow, the Board determined that, as a component of that claim, the Veteran had raised a claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board thus added this claim as an issue on appeal and remanded it to the RO for initial consideration.  The RO later certified that claim to the Board for appellate review.  

The Veteran testified in support of this appeal before the undersigned Veterans Law Judge, by videoconference in March 2017.  A transcript of that hearing is of record.

During the course of this appeal, the Veteran initiated appeals of the RO's January 2008 continuance of the 20 percent rating assigned residuals of his right hand fracture and May 2009 denial of service connection for a myocardial infarction.  After the RO issued statements of the case in response, the Veteran did not perfect his appeals of these claims by submitting a VA Form 9, Appeal to Board of Veterans' Appeals, or any other document that could be construed as a substantive appeal.  

All of the issues except for entitlement to service connection for rhabdomyolysis are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran does not currently have rhabdomyolysis.


CONCLUSION OF LAW

Rhabdomyolysis was not incurred in or aggravated by active service and is not proximately due to, caused by, or aggravated by service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  

Here, with regard to the claim being decided, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that he should be provided a VA examination.  Therefore, no further notification or assistance is necessary. 

The Veteran seeks service connection for rhabdomyolysis, the rapid destruction of skeletal muscle (claimed as affecting the kidneys), on a direct basis, as related to his active service, or secondary basis, as related to a service-connected right elbow disability.  The Veteran initially claimed a secondary relationship, but then submitted a statement indicating he did not believe the condition is secondary to the service-connected elbow disability.  According to a written statement submitted in September 2012, the Veteran stated that he received treatment for that condition in 2011 at the University Drive VA Medical Center.  According to November 2015 hearing testimony, the condition has not resolved, necessitating treatment of an injection into the hand, one or two months prior to the hearing.  According to March 2017 hearing testimony, he was no longer under care for this condition and all related symptoms had resolved.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Active military, naval or air service includes any period of active duty (AD), ACDUTRA, during which an individual becomes disabled from disease or injury incurred or aggravated in the line of duty, or inactive duty training (INACDUTRA), during which an individual becomes disabled from injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24) (West 2014); 38 C.F.R. § 3.6(a), (c), (d) (2016). 

Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity, or aggravation, of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  

Here, the evidence does not satisfy all elements of a service connection claim, whether considered on a direct or secondary basis.  The evidence does not show a current disability during or contemporary to the appeal period, a prerequisite for establishing service connection.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran does not allege that the condition initially manifested during service and service medical records do not indicate otherwise.  There were no related abnormalities on February 1970 examination.  The service medical records show that, during the 1973 period of ACDUTRA, the Veteran sustained an injury consisting of a tearing laceration of the dorsum and proximal phalanx of the right ring finger, resulting in a fracture and necessitating surgery, when he was working on a truck.  The Veteran is now service connected for residuals of that injury, to include muscle damage, rated 20 percent disabling; ulnar nerve pathology of the right elbow, rated 40 percent disabling; and a right elbow scar, rated 10 percent disabling.  

The question is whether the Veteran now has rhabdomyolysis that developed due to the in-service injury or other incident or service-connected disabilities.  

As the Veteran reported, he first received treatment for this condition in 2011.  More specifically, in October 2011, he presented to a VA hospital complaining of generalized muscle soreness since he underwent a lithotripsy earlier in the month.  VA admitted the Veteran, during which testing revealed an extremely elevated CPK (creatine phosphokinase).  That finding prompted medical personnel to review the Veteran's medications, which, at the time, included a statin.  A doctor discontinued the statin and, overnight, the Veteran's generalized muscle problems improved and he was able to ambulate without difficulty.  On retesting, the Veteran's CPK also improved.  A doctor determined the Veteran was stable to return home and attributed the rhabdomyolysis, characterized as acute, to the Veteran's prior use of sedatives and use of a statin.  The doctor advised the Veteran to remain off the statin.  

Three or four months later, the Veteran filed a claim for service connection for rhabdomyolysis, referring to his kidneys, which can be affected by rhabdomyolysis.  VA treatment records in support of the appeal include rhabdomyolysis as a condition on the Veteran's problem list for treatment provided October 2011.  Although the Veteran claims he received treatment for rhabdomyolysis subsequent to the 2011 hospital stay, the treatment records in the file do not corroborate this assertion.  

In March and May 2012, the Veteran discussed his history of rhabdomyolysis with doctors, but they did not note that the condition still existed or the Veteran had residuals of the acute October 2011 episode.  At some point during May 2012, medical personnel were trying to determine whether the Veteran should resume taking a statin, at which time the Veteran explained he was allergic.  A doctor confirmed that the Veteran had had rhabdomyolysis, a condition that resolved after the Veteran was administered IVs and his statin was discontinued.  

Records dated since that time show the Veteran remained off of a statin and continued to receive treatment for the service-connected right hand and elbow disabilities, primarily the nerve pain, including by receiving injections.  He also received treatment for many other serious medical conditions with the potential of causing pain, including chronic inflammatory demyelinating polyneuropathy, diabetes, peripheral vascular disease, and osteoarthritis.  Medical personnel noted kidney abnormalities, including stones and stage III kidney disease, but did not attribute them to rhabdomyolysis.  

The Board finds there is no medical evidence showing that, at any time since the Veteran filed his claim for service connection for rhabdomyolysis, he had rhabdomyolysis.  The evidence shows that he had an acute episode of rhabdomyolysis prior to the claim that resolved without residuals.  The Veteran's assertions diagnosing rhabdomyolysis and linking it to service or a service-connected disability thus represent the only evidence of record satisfying the current disability and nexus elements of this claim.  The Veteran is competent to report when he began to experience muscle pain or weakness as such symptoms are lay observable.  However, without medical training, which he lacks, he is not competent to attribute these symptoms to a particular medical condition especially given the Veteran has so many, the symptoms of which overlap.  This matter is simply beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any competent evidence showing that he currently has rhabdomyolysis that is related to service or treatment for a service-connected disability.

The Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for rhabdomyolysis is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for right CTS, to include as secondary to service-connected ulnar nerve pathology of right elbow; entitlement to service connection for adjustment disorder with depression, to include as secondary to service-connected ulnar nerve pathology of the right elbow; entitlement to a temporary total rating for convalescence following treatment of a service-connected disability; and entitlement to TDIU, but additional action is necessary before the Board proceeds.  

During the course of this appeal, the Veteran attended VA examinations.  The reports of those examinations are not adequate to decide the claims for service connection for right CTS and adjustment disorder with depression on a secondary basis.  Treatment records show that the Veteran's right CTS, though not so severe alone, was thought to be worsening the right hand and elbow symptoms, necessitating surgery.  The VA examiner who evaluated the Veteran in August 2011 referred to those records in her written report, but ruled out a relationship between the Veteran's right CTS and service-connected ulnar nerve pathology of the right elbow on the basis that damage of the median nerve,  the nerve affected by CTS, would not be caused by or secondary to ulnar nerve damage.  

Also, since then, the representative has asserted that the scarring associated with the Veteran's numerous right upper extremity surgeries has caused additional right upper extremity problems, including affecting the medial nerve.  A medical opinion addressing that assertion is needed.

In addition, in June 2012, in ruling out a relationship between the Veteran's psychiatric disability and service-connected right elbow disability, the examiner attributed the Veteran's depression to a heart attack and subsequent heart and lung surgeries.  The examiner did not address whether the pain associated with the Veteran's service-connected right hand and elbow disabilities was aggravating any nonservice-connected mental health symptoms.  

The Board is deferring a decision on the inextricably intertwined claims of entitlement to a temporary total rating for convalescence following treatment of a service-connected disability and entitlement to a TDIU until a medical opinion addressing the previously noted matters is associated with the record.  

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should review the entire record, including all pertinent treatment records dated since the Veteran's 1973 right upper extremity surgery, VA examination reports dated in August 2011 and June 2012, and the March 2017 hearing testimony.  The examiner should list all of the Veteran's right upper extremity surgeries conducted since 1973.  The examiner should record in detail the Veteran's history of right upper extremity symptoms, to include as a result of scarring, affecting the hand and elbow.  Referring to pertinent treatment records, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran underwent surgery for right CTS, even in part, to alleviate or lessen symptoms of service-connected right hand and elbow disabilities.  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the scarring associated with the multiple right upper extremity surgeries caused the development of medial nerve problems, to include CTS.  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right hand and elbow disabilities caused a mental disorder.  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right hand and elbow disabilities have aggravated (permanently increased in severity beyond the natural progress of the disorder) any nonservice-connected mental disorder, previously found to be due to his heart attack and heart and lung surgeries.  After determining whether right CTS and a psychiatric disability are in any way related to service-connected disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities, considered collectively, make the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should provide rationale with references for each opinion.  

2.  Readjudicate these claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


